Citation Nr: 0738224	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess 10 percent for the 
service-connected right knee retropatellar pain syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee medial collateral ligament 
injury.  

3.  Entitlement to an evaluation in excess of 10 percent 
prior to February 5, 2007, and in excess of 20 percent 
thereafter, for the service-connected degenerative disk 
disease (DDD) of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
RO that, in pertinent part, continued 10 percent ratings for 
the service-connected knees and lumbosacral spine 
disabilities.  

In a February 2007 rating decision, the RO awarded a 20 
percent disabling rating for the service connected DDD of the 
lumbosacral spine effective February 2007.  The veteran 
maintains that a higher rating is warranted.  

As such, his claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).   


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The service-connected right knee retropatellar pain 
syndrome disability picture is not shown to be productive of 
flexion limited to 45 degrees or extension limited to greater 
than 10 degrees or any recurrent subluxation or lateral 
instability.  

3.  The service-connected left knee medial collateral 
ligament injury disability picture is not shown to be 
productive of flexion limited to 45 degrees or extension 
limited to greater than 10 degrees or any recurrent 
subluxation or lateral instability.  

4.  Prior to February 5, 2007, the service-connected DDD of 
the lumbosacral spine disability picture was shown to have 
been productive of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not more than 85 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  

5.  Beginning on February 5, 2007, the service-connected DDD 
of the lumbosacral spine disability picture currently is 
shown to have been productive of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not more than 
60 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a 
including Diagnostic Codes 5003, 5010, 5256-5262 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
medial collateral ligament injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a including Diagnostic Codes 5003, 5010, 
5256-5262 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent prior to February 5, 2007, and in excess 
of 20 percent thereafter, for the service-connected DDD of 
the lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a 
including Diagnostic Codes 5235-5243 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The case was last readjudicated in a February 2007 
Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

Additional treatment records from Dr. JMM were submitted 
after the February 2007 SSOC was issued. The veteran waived 
initial RO adjudication of the newly submitted evidence.  As 
such, remand for preparation of an SSOC is not necessary.  
38 C.F.R. § 20.1304(c).  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service VA and private 
outpatient treatment records; lay statements; and reports of 
VA examination.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Bilateral Knee Disability

The veteran asserts that he is experiencing pain, weakness, 
lack of endurance, and decreased range of motion in the 
knees.  

Historically, service connection for right knee retropatellar 
pain syndrome and a medial collateral ligament injury was 
awarded in an October 2000 rating decision.  The RO assigned 
separate 10 percent evaluations effective September 1, 2000, 
the day following separation from active military service.  

The veteran filed his increased rating claim in May 2005.  In 
July 2005, the RO continued the 10 percent disabling ratings 
for the service-connected bilateral knee disability.  The 
veteran disagreed with the 10 percent evaluations and 
initiated the instant appeal.  

The veteran's knees are each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under this section, a 10 percent evaluation is assigned for 
limitation of flexion of the leg to 45 degrees.  A 20 percent 
rating is appropriate where flexion is limited to 30 degrees.  
A 30 percent rating is appropriate where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that evaluations in excess of 10 percent for the 
knees is not warranted.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in June 2005, the veteran 
complained of worsening knee pain.  He denied assistive aids 
for walking. The veteran denied having locking episodes, 
dislocation or subluxation.  

While the veteran endorsed instability, the examination was 
negative for such a finding.  There was no grinding or 
crepitus.  The range of motion studies were not adequate for 
rating purposes as the examiner indicated the veteran was 
noted to have not cooperated in the examination.  

Upon VA examination in October 2005, the examiner noted the 
veteran complained of difficulty in getting his knees into 
full extension; however, on distraction his knees came into 
full extension easily.  There was no effusion.  

The knees were tender to palpation, though the examiner noted 
overreaction to even light touch about the knees.  He was 
able to do bilateral heel and toe raises.  Deep tendon 
reflexes were intact.  He was able to flex to more than 90 
degrees actively.  

The VA examiner (different from the June 2005 examiner) 
indicated the veteran was difficult to examine because the 
veteran had "significant overreaction" to any type of 
physical examination.  

The examiner was unable to elicit or perform any specific 
stability testing secondary to overreaction.  The examiner 
found no signs of any type of organic pathology based on the 
examination that would support any diagnosis of the knees.  

The records from Moncreif Army Community Hospital and 
Carolina Pain Specialists show the veteran complained of knee 
pain.  In November 2005 and March 2006, motor strength on 
flexion and extension of the knees was normal.  Gait and 
stance were normal, as were knee jerk reflexes.  

An entry dated in July 2006 from Moncreif Army Community 
Hospital, shows the veteran complained of knee pain.  Flexion 
of the left knee was to 90 degrees and to 100 degrees on the 
right.  The treatment provider noted that he performed with 
inconsistent effort on motor strength testing.  There were no 
palpable deformities.  

In February 2007, the veteran was afforded an additional VA 
examination.  The Board notes the examination was performed 
by a different examiner from the June 2005 and October 2005 
examinations.  

The veteran complained of knee pain, locking and instability.  
He denied surgical treatment.  Flare-ups were reported as 
activity related and occurred only two to three times per 
year.  He denied use of an assistive device.  

The examiner found mild nontender bony swelling, bilaterally.  
The range of motion testing of the right knee showed a lack 
of 5 degrees of extension with end-range pain.  He had 
flexion to 90 degrees with pain.  Left knee range of motion 
showed the veteran lacked 10 degrees of extension with end-
range pain and flexion to 90 degrees.  

Range of motion was not additionally limited following 
repetitive use.  The examiner noted the veteran's effort on 
repetitions was poor.  The knees were stable.  Varus and 
valgus stress testing produced pain but no obvious 
instability.  There was no crepitus.  

In light of the veteran's complaints of pain and locking in 
the knees, the Board has considered functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the 
Board finds that based on the evidence delineated 
hereinabove, there is no additional functional loss.  

There are no objective manifestations of excessive 
fatigability, incoordination, deformity, or gross atrophy, or 
swelling.  Moreover, complaints of pain and findings of loss 
of range of motion are adequately compensated for in the 10 
percent ratings assigned.  

While the 10 percent ratings are appropriate under diagnostic 
code 5260, there is no objective evidence of limitation of 
flexion of either knee to 45 degrees to warrant a compensable 
rating on this basis.  38 C.F.R. § 4.71a.  The demonstrated 
loss of extension would not warrant a rating higher than 10 
percent for either knee.  

The Board also considered higher ratings under other 
analogous criteria, however; there was no evidence of 
ankylosis of either knee (diagnostic code 5256), recurrent 
subluxation or lateral instability of the knee (diagnostic 
code 5257), cartilage, semilunar, dislocation with frequent 
episodes of locking, pain and effusion into the joint 
(diagnostic code 5258), or impairment of the tibia and fibula 
with moderate knee disability (diagnostic code 5262).  Id.  

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  

While there is x-ray evidence of mild degenerative joint 
disease of the right knee, there have been no findings of 
instability of the knee to warrant a rating under diagnostic 
code 5257 or a separate rating for arthritis under diagnostic 
code 5003/5010.  

Despite the veteran's assertions to the contrary, three 
different examiners, as well as the veteran's own treatment 
provider, have noted either inconsistent effort or non-
cooperation upon examination, to include range of motion 
studies or strength testing.  As such, the Board finds that 
the currently assigned 10 percent ratings are appropriate and 
no higher are warranted.  VAOPGCPREC 9-2004 (September 17, 
2004).  

The Board has considered the clinical manifestations of 
patellofemoral pain syndrome and medial collateral ligament 
injury and their effect on earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, other than that noted.  


DDD of the Lumbosacral Spine

The veteran asserts that he is experiencing decreased range 
of motion, chronic pain, muscle spasms and weakness in his 
lower back.  

Historically, service connection for DDD of the lumbosacral 
spine was awarded in an October 2000 rating decision.  The RO 
assigned a 10 percent evaluation effective on September 1, 
2000, the day following separation from active military 
service.  

The veteran filed his increased rating claim in May 2005.  In 
July 2005, the RO continued the 10 percent disabling rating 
for the service-connected DDD of the lumbosacral spine.  The 
veteran disagreed with the 10 percent evaluations and 
initiated the instant appeal.  

In February 2007, the RO awarded an increased 20 percent 
evaluation effective in February 2007.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claim.  

Prior to February 5, 2007, the veteran's DDD of the 
lumbosacral spine was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Beginning on 
February 5, 2007, a 20 percent rating has been in effect 
under the same provisions.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not great than 325 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in  abnormal gait or 
abnormal spinal contour or vertebral body fracture wit loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation requires forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine; and a 40 percent evaluation, under 
those same regulations, requires evidence of unfavorable 
ankylosis of the entire cervical spine or forward flexion of 
the thoracolumbar spine to 30 degrees or less.  Id.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 100 percent is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the service-connected DDD of the lumbosacral 
spine is shown to have more closely more closely approximate 
the criteria for the currently assigned 10 percent rating 
prior to February 5, 2007, and 20 percent rating thereafter.  
38 C.F.R. § 4.7.  

In this regard, upon VA examination in June 2005, the veteran 
complained of weakness and stiffness in the lower back.  The 
veteran denied incapacitating episodes.  

The examination showed the veteran had a normal gait.  There 
was no evidence of kyphosis, lumbar flattening, lumbar 
lordosis or reverse lordosis.  There was no evidence of 
ankylosis. The examiner found no evidence of muscle spasms.  
The range of motion studies were not adequate for rating 
purposes as the examiner indicated the veteran did not 
cooperate with appropriate effort for active and passive 
range of motion during the examination.  

Upon VA examination in October 2005, the veteran complained 
of chronic diffuse low back pain but denied any radiation of 
pain past his knees or any numbness.  He denied swelling, 
heat or redness.  There was no history of instability of the 
back.  The veteran denied bowel or bladder impairment.  

The examination showed 45 degrees of flexion, 0 degrees of 
extension, lateral rotation to 10 degrees and lateral bending 
to 10 degrees, bilaterally.  Repetitive testing was 
unchanged.  

The examiner noted the veteran had an abnormal stiff back on 
ambulation and inconsistent lower extremity positioning on 
ambulation.  The examiner indicated that he had significant 
overreaction to any type of physical examination.  

An entry from Moncreif Army Community Hospital dated in March 
2006 shows thoracolumbar spine flexion, extension, rotation 
and lateral flexion were normal.  The lumbosacral spine 
exhibited some muscle spasm, but was normal in appearance.  
There was no tenderness to palpation.  Straight- leg raising 
was negative.  

The records from Carolina Pain Specialists show the veteran 
had epidural steroid injections in April and May 2006.  He 
was prescribed a TENS unit with relief of pain.

An entry from Moncreif Army Community Hospital dated in July 
2006 shows the veteran had a non-antalgic gait.  There was 
decreased motion of 9 percent in all directions.  The 
provider noted the veteran produced inconsistent effort on 
motor strength testing of the bilateral lower extremities.  

Upon VA examination in February 2007, the veteran complained 
of daily low back pain, radiating to his legs.  He 
experienced flare-ups approximately three times per year, 
lasting up to two weeks.  

The examiner noted range of motion testing appeared to be 
painful for the veteran, but questioned whether the veteran 
put out a full effort.  Flexion was to 45 degrees and 
extension to 10 degrees.  The examiner did not test lateral 
flexion and rotation due to complaints of pain and lumbar 
splinting.  

The examiner did indicate that, as best could be determined; 
the range of motion was not additionally limited following 
repetitive use.  Sensory examination was normal.  

Prior to February 5, 2007, an evaluation in excess of 10 
percent is not for application in this case, as the evidence 
does not show documented findings consistent with the 
criteria for a higher rating.  There is no credible objective 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  38 C.F.R. § 4.71a.  

From February 5, 2007, an evaluation in excess of 20 percent 
is not for application in this case, as the evidence does not 
show documented findings consistent with the criteria for a 
higher rating.  

There is no credible objective evidence of forward flexion of 
the cervical spine limited to 15 degrees or less, favorable 
or unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Id.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  Moreover, the record is replete with notations 
that the veteran produced inconsistent effort on testing or 
failed to cooperate with examiners.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

There was no evidence of any associated documented neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Thus, a separate rating is not warranted 
for neurological impairment.  38 C.F.R. § 4.71a, Note 1 
(2007).  Similarly, there has been no evidence of 
intervertebral disc syndrome to warrant a rating based on 
incapacitating episodes.  38 C.F.R. § 4.71a.  

The Board has considered the clinical manifestations of DDD 
of the lumbosacral spine and its effect on earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation, other than those noted.  


Extraschedular Evaluation

The Board also considered referral of this matter for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the United States Court of Appeals (Court) 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  



ORDER

An increased evaluation in excess 10 percent for the service-
connected right knee retropatellar pain syndrome is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected left knee medial collateral ligament injury 
is denied.  

An increased evaluation in excess of 10 percent prior to 
February 5, 2007, and in excess of 20 percent thereafter, for 
the service-connected DDD of the lumbosacral spine is denied.  



____________________________________________
STEPEHN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


